DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2,  5, 10, 11, 12, 13, 14 are objected to because of the following informalities:  Appropriate correction is required of the following:
Claim 2, recites “wherein the control circuit comprises a third resistor, a third Metal Oxide Semiconductor (MOS) tube and a fourth MOS tube” however there is no prior recitation of the control circuit comprising a first, second resistor, MOS tube as implied by this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 5, recites the limitation “wherein after the display panel is started”, however, there is no recitation of starting of the display panel prior to this limitation, as implied by this limitation as currently recited. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 8, recites “…when the timing control chip is in a code reading and configuration process…” However, there is no prior recitation of the timing control chip being in a code reading process or a configuration process, as implied by this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 10, recites “when it is detected that the state signal output by the timing control chip is the first level signal, outputting the first level signal to the gate drive circuit to drive the display screen; and when the state signal received by the control circuit is the second level signal, outputting, by the control circuit, the second level signal to the gate drive circuit to drive the display screen”. 
However, there is no prior recitation of detecting a level (first or second) of the state signal or determining whether a level of the state signal is a first level signal or a second level signal, as implied by this limitation. Furthermore, there is no prior recitation of a control circuit, or of a control circuit receiving the state signal, or of a state signal of a first or second level, or of a gate drive circuit. 
There is insufficient antecedent basis for this limitation in the claim.
Claim 11, recites “wherein the step of outputting, by the timing control chip, the state signal to the control circuit according to an initial configuration state comprises: when the timing control chip does not finish the configurations, outputting, by the timing control chip, the first level signal to take as the state signal to send to the control circuit.” However, there is no prior recitation of a step of outputting state signal to a control circuit. Furthermore, there is no prior recitation of state signal of a first level signal, or of second level signal. 
There is insufficient antecedent basis for these limitations in the claim.
Claim 12, recites “wherein the step of outputting, by the timing control chip, the state signal to the control circuit according to an initial configuration state comprises: when the timing control chip finishes all configurations, outputting, by the timing control chip, the second level signal to take as the state signal to send to the control circuit. However, there is no prior recitation of a step of outputting state signal to a control circuit. Furthermore, there is no prior recitation of the state signal of a first level signal, or of second level signal. 
There is insufficient antecedent basis for these limitations in the claim.
Claim 13, the limitation “output…a ready signal to the display screen on whether to display a picture” is not clear. Please clarify.
when the display panel is started, while the light source drive circuit is turned on” however there is no prior recitation of starting the display panel while the light source drive circuit is turned, as implied by the limitation as currently recited. There is insufficient antecedent basis for this limitation in the claim.
Claim 16, the limitation “control circuit comprises a third resistor, a third Metal Oxide Semiconductor (MOS) tube and a fourth MOS tube” however there is no prior recitation of the control circuit comprising a first, second resistor, MOS tube as implied by this limitation. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim 17, recites “the third MOS tube” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. {Note: rejection applies to subsequent dependent claims}.
Claim 2, in the limitation “when the state signal is the first level signal, the third MOS tube is connected; the gate terminal of the fourth MOS tube is pulled up by the logic level signal to the second level signal and is connected” it is not clear what the third MOS tube connected to, and what the fourth MOS tube is connected to. Please clarify.
when the state signal outputs the second level signal, the third MOS tube is disconnected; meanwhile, the first MOS tube is connected; the gate terminal of the second MOS tube is pulled down by the ground terminal and is connected; and the ready signal outputs the second level signal to take as a control signal of the control circuit to output to the gate drive circuit” it is not clear what third MOS tube is disconnected from; what the first MOS tube is connected to, and what the gate terminal of the second MOS is connected to. Furthermore, the limitation “the ready signal outputs the second level signal to take as a control signal of the control circuit to output to the gate drive circuit” is not clear (i.e. how the ready signal outputs the second level signal as the control signal).

Claim 13 is an apparatus claim with method limitations. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph, In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph.
 
Claim 16, in the limitation “when the state signal is the first level signal, the third MOS tube is connected; the gate terminal of the fourth MOS tube is pulled up by the logic level signal to the second level signal and is connected” it is not clear what the third MOS tube connected to, and what the fourth MOS tube is connected to. Please clarify.

Claim 17, the limitation “when the state signal outputs the second level signal, the third MOS tube is disconnected; meanwhile, the first MOS tube is connected; the gate terminal of the second MOS tube is pulled down by the ground terminal and is connected; and the ready signal outputs the second level signal to take as a control signal of the control circuit to output to the gate drive circuit” it is not clear 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a backlight module, configured to provide a backlight source for the display screen” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0180709) in view of Kim et al. (US 2020/0013341). 
As to Claim 1, Lee et al. discloses A drive circuit, comprising: 
a timing control chip, configured to detect whether initial configuration work is completely finished or not, and output a state signal if the initial configuration work is completely finished (fig.1-2-timing controller 500; para.0046-0047, 0051-0053-timing controller includes a sequence controller that includes a signal generator 510 and delay circuit 530, where the signal generator generates a ready signal ALL_RDY {read as state signal} indicating power sequence, which is based on state signal, initial setting values and a first initialization signal; fig.10);
a control circuit, configured to receive the state signal, and output a ready signal according to the state signal (fig.2- para.0047-0048, 0055-the delay circuit 530 generates second initialization completion signal LK2 by delaying the ready signal ALL_RDY and first signal controller 580A outputs vertical start signal STV’ as first control signal CTL1 {read as ready signal} when LK2 is activated; fig.10- para.0091- STV’ and CPV’ are output as control signal CTL1 when LK2 is activated), and 
a gate drive circuit, configured to receive the ready signal, and control, according to the ready signal, whether a display screen displays a picture or not (fig.1-2,10- para.0046, 0056, 0071, 0095- gate driver receives control signal CTL1 when LK2 is activated, gate driver provides gate signals to the pixels).
 whether a display screen displays a picture or not
Kim et al. discloses the gate driver controls whether a display screen displays a picture or not
 (para.0078- The scan control signal may include a first scan control signal SCS1 in the image display period in which the pixel circuit PC display an image; para.0080-The image enable signal D_EN may be activated on the image display period and deactivated on the sensing period; para.0081- The at least one display OE signal D_OE controls a falling timing of a scan signal outputted from an odd numbered output terminal as a display scan signal terminal and an even numbered output terminal as a sensing scan signal terminal of the scan driver 150; para.0091-0093, 0100, 0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al. with the teachings of Kim et al., the motivation being to provide a display device for improving display quality and a simplified scan driver.

As to Claim 4, Lee et al. discloses A display module driving method, comprising:
 performing, by a tinning control chip, initial configurations (figs.1-2,10; para.0047-0048, 0051-0052- power on sequence); 
detecting, by the timing control chip, whether initial configuration work is completely finished or not, and outputting a state signal after the initial configuration work is completely finished (fig.1-2-timing controller 500; para.0046, 0051-0053-timing controller includes a sequence controller that includes a signal generator 510 and delay circuit 530, where the signal generator generates a ready signal ALL_RDY {read as state signal} indicating power sequence, which is based on state signal, initial setting values and a first initialization signal; fig.10);
 and controlling, according to the state signal, whether a display screen of a display panel displays a picture or not (fig.2- para.0047-0048, 0055-the delay circuit 530 generates second initialization 
Lee does not expressly disclose controlling whether a display screen displays a picture or not.
Kim et al. discloses controlling whether a display screen displays a picture or not (fig.4; para.0078- The scan control signal may include a first scan control signal SCS1 in the image display period in which the pixel circuit PC display an image; para.0080-The image enable signal D_EN may be activated on the image display period and deactivated on the sensing period; para.0081- The at least one display OE signal D_OE controls a falling timing of a scan signal outputted from an odd numbered output terminal as a display scan signal terminal and an even numbered output terminal as a sensing scan signal terminal of the scan driver 150; para.0091-0093, 0100, 0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al. with the teachings of Kim et al., the motivation being to provide a display device for improving display quality and a simplified scan driver.

As to Claim 6, Lee et al. in view of Kim et al. disclose wherein the tinning control chip outputs the state signal to a gate drive circuit of the display screen of the display panel, thereby controlling whether the display screen of the display panel displays the picture or not (Lee-fig.1-2,10- para.0046, 0056, 0071, 0095- gate driver receives control signal CTL1 only when LK2 is activated, gate driver provides gate signals to the pixels).
As to Claim 7, Lee et al. in view of Kim et al. disclose wherein the display panel further comprises a control circuit (Lee-fig.2-first signal controller 580A); and the control circuit receives the state signal, and outputs a ready signal to the gate drive circuit according to the state signal  (Lee-fig.2- para.0047-0048, 0055-the delay circuit 530 generates second initialization completion signal LK2 by delaying the ready 

As to Claim 8, Lee et al. in view of Kim et al. disclose wherein the step of outputting, by the timing control chip, a state signal comprises: when the timing control chip is in a code reading and configuration process, controlling to output, by the timing control chip, a state signal of a first level signal to the control circuit (Lee-fig.2, 4-para.0052-0053, 0055).  

As to Claim 9, Lee et al. in view of Kim et al. disclose wherein the step of outputting, by the timing control chip, a state signal comprises: after the timing control chip finishes all code configurations, outputting by the timing control chip, a state signal of a second level signal to the control circuit (Lee-fig.2, 4- signal controller 580A outputs control signal CTL1 when LK2 is activated (high level signal)). 

As to Claim 10, Lee et al. in view of Kim et al. disclose wherein the step of controlling whether a display screen of a display panel displays a picture or not comprises: when it is detected that the state signal output by the timing control chip is the first level signal, outputting the first level signal to the gate drive circuit to drive the display screen (Lee-fig.2, 4-para.0048-when LK2 is low, a low level STV and/or CPV is provided to the gate driver so that it does not output gate signals) and when the state signal received by the control circuit is the second level signal, outputting, by the control circuit, the second level signal to the gate drive circuit to drive the display screen (Lee-fig.2, 4,10- when LK2 is high, STV’ and/or CPV’ is output to the gate driver).



As to Claim 12, Lee et al. in view of Kim et al. disclose wherein the step of outputting, by the timing control chip, the state signal to the control circuit according to an initial configuration state comprises: when the timing control chip finishes all configurations, outputting, by the timing control chip, the second level signal to take as the state signal to send to the control circuit (Lee-fig.2,4- Lee-fig.2, 4,10- when LK2 is high, STV’ and/or CPV’ are high).

Claims 5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0180709) in view of Kim et al. (US 2020/0013341), further in view of Won et al. (US 2014/0210700). 
As to Claim 5, Lee et al. in view of Kim et al. disclose performing, by a timing control chip, initial configurations (Lee-para.0047-0048, 0051), but do not expressly disclose, wherein after the display panel is started, a step of turning on a backlight module of a display module and the step of performing, by a timing control chip, initial configurations are performed simultaneously. 
Won et al. discloses where gate-on control signal is activated when the backlight unit is turned on, where the backlight unit includes a circuit board 172 and light sources 174  (fig. 1-para.0019; 0051,0057, 0103, 0116-0117). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Kim et al., with the teachings of 
 
As to Claim 13, Lee et al. discloses A display module, driven by using the display module driving method, comprising: 
a display screen (fig.1- display panel 100-para.0041);
a drive circuit, electrically connected with the display screen (fig.1- gate driver 200; data driver 300; timing controller 500): and 
a backlight module, configured to provide a backlight source for the display screen {This element is interpreted under 35 U.S.C. 112(f) as backlight source and light drive circuit}; 
wherein the drive circuit comprises: 
a timing control chip (fig.1-2- timing controller 500); and a control circuit, electrically connected with the timing control chip (fig.2-signal controller 580), and configured to output, according to an initial configuration state of the timing control chip, a ready signal to the display screen on whether to display a picture (fig.2- para.0047-0048, 0055-the delay circuit 530 generates second initialization completion signal LK2 by delaying the ready signal ALL_RDY and first signal controller 580A outputs vertical start signal STV’ as first control signal CTL1 {read as ready signal} when LK2 is activated; fig.10- para.0091- STV’ and CPV’ are output as control signal CTL1 when LK2 is activated).
Lee et al. does not expressly disclose, but Kim et al. discloses whether to display a picture (fig.4; para.0078- The scan control signal may include a first scan control signal SCS1 in the image display period in which the pixel circuit PC display an image; para.0080-The image enable signal D_EN may be activated on the image display period and deactivated on the sensing period; para.0081- The at least one display OE signal D_OE controls a falling timing of a scan signal outputted from an odd numbered output terminal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al. with the teachings of Kim et al., the motivation being to provide a display device for improving display quality and a simplified scan driver.
Lee et al. in view of Kim et al. do not expressly disclose a backlight module, configured to provide a backlight source for the display screen {This element is interpreted under 35 U.S.C. 112(f) as backlight source and light drive circuit}.
Won et al. discloses a backlight module, configured to provide a backlight source for the display screen ({This element is interpreted under 35 U.S.C. 112(f) as backlight source and light drive circuit}; fig. 1- backlight unit 170 includes circuit board 172 and light sources 174; para. 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Kim et al., with the teachings of Won et al., the motivation being to display image information using light provided from a backlight unit.

As to Claim 14, Lee et al. in view of Kim et al., as modified by Won et al., disclose wherein the backlight module comprises a backlight source and a light source drive circuit (Won-fig.1- backlight unit 170 includes circuit board 172 and light sources 174-para.0051) and when the display panel is started, while the light source drive circuit is turned on, the timing control chip performs the initial configurations (Lee-para.0046-0048,0052-0053,0056-power-on sequence; Won-para.0019; 0051,0057, 0103, 0116-0117- gate-on control signal is activated when the backlight unit is turned on).

As to Claim 15, Lee et al. in view of Kim et al., as modified by Won et al. disclose wherein the display screen comprises a gate drive circuit (Lee-fig.1-gate driver 200); the control circuit outputs the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 4 of copending Application No. 16/349,608 in view of Kim et al. (US 2020/0013341). 
Claims 1 & 4 of copending application ‘608 disclose the limitations of Claim 1 of instant application ‘150. Although, copending application ‘608 discloses “control picture display of a display panel”, it does not expressly disclose “controlling, according to the state signal, whether a display screen of a display panel displays a picture or not”.
Kim et al. discloses controlling, according to the state signal, whether a display screen of a display panel displays a picture or not (para.0078- The scan control signal may include a first scan control 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending application ‘608 with the teachings of Kim et al., the motivation being to provide a display device for improving display quality and simplified scan driver.
This is a provisional nonstatutory double patenting rejection.

Instant Application: 16/331,150
4. A display module driving method, comprising: performing, by a timing control chip, initial configurations; 
Copending Application: 16/349,608
1. A display panel driving method, comprising: reading, by a timing control chip, an initial code, and performing initial configurations; 
detecting, by the timing control chip, whether initial configuration work is completely finished or not, and 
outputting a state signal after the initial configuration work is completely finished; and 
detecting, by the timing control chip, whether configuration work of the initial code is completely finished or not, and correspondingly generating different control signals; and receiving, by an output enable circuit, a control signal, and
controlling, according to the state signal, whether a display screen of a display panel displays a picture or not.
controlling output of a data drive chip according to the control signal, so as to control picture display of a display panel.

4. The display panel driving method according to claim 1, wherein the step of detecting, by the when it is detected that the timing control chip finishes all code configurations, outputting, by the timing control chip, a high-level enable signal to take as the control signal.



Allowable Subject Matter
Claims 2-3, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the control circuit comprises a third resistor,  a third Metal Oxide Semiconductor (MOS) tube and a fourth MOS tube; the fourth MOS tube is an N-type NIOS tube: the third NIOS tube is a P-type MOS tube: the control circuit further comprises a first level signal, a second level signal and a logic level signal; a gate terminal of the third MOS tube is connected to the state signal, a source terminal of the third MOS tube is connected to the logic level voltage signal, and a drain terminal of the third MOS tube is connected to the first level signal via the third resistor; a gate terminal of the fourth MOS tube is connected between the drain terminal of the third MOS tube and the third resistor, a source terminal of the fourth MOS tube is connected to the first level signal, and a drain terminal of the fourth MOS tube is connected to a display panel; and when the state signal is the first level signal, the third MOS tube is connected; the gate terminal of the fourth MOS tube is pulled up by the logic level signal to the second level signal and is connected; and the ready signal outputs the first level signal to take as an output signal of the control circuit to output to the gate drive circuit  
Claim 16 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest wherein the control circuit comprises a third resistor, a third Metal Oxide Semiconductor (MVOS) tube and a fourth MOS tube; the fourth MOS tube is an N-type MOS tube; the third MOS tube is a P-type MOS tube; the control circuit further comprises a first level signal, a second level signal and a logic level signal; a gate terminal of the third MOS tube is connected to the state signal, a source terminal of the third MOS tube is connected to the logic level voltage signal, and a drain terminal of the third MOS tube is connected to the first level signal via the third resistor; a gate terminal of the fourth MOS tube is connected between the drain terminal of the third MOS tube and the third resistor, a source terminal of the fourth MOS tube is connected to the first level signal, and a drain terminal of the fourth MOS tube is connected to the display panel: and when the state signal is the first level signal, the third MOS tube is connected: the gate terminal of the fourth MOS tube is pulled up by the logic level signal to a second level signal and is connected; and the ready signal outputs the first level signal to take as an output signal of the control circuit to output to the gate drive circuit.  
Claim 17 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest wherein the control circuit further comprises a first resistor, a second resistor, a first MOS tube and a second MOS tube; the first MOS tube is an N-type MOS tube; the second MOS tube is a P-type MOS tube: a gate terminal of the first MOS tube is connected to the state signal and the gate terminal of the third MOS tube. a source terminal of the first NIOS tube is connected to a ground terminal, and a drain terminal of the first MOS tube is connected to the second level signal sequentially via the second resistor and the first resistor; a gate terminal of the second MOS tube is connected to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627